Citation Nr: 1313504	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased disability rating for dysphagia, currently rated 30 percent disabling.

2.  Entitlement to an initial increased disability rating for dysphonia, currently rated 10 percent disabling.

3.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy, right upper extremity, and if so, entitlement to service connection for the same.  

4.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy, left upper extremity, and if so, entitlement to service connection for the same.  

5.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy, right lower extremity, and if so, entitlement to service connection for the same.  

6.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy, left lower extremity, and if so, entitlement to service connection for the same.  

7.  Entitlement to restoration of a 100 percent disability rating for squamous cell carcinoma of the left vocal cord, from May 1, 2008 to October 20, 2009.

8.  Entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30 for treatment related to service-connected squamous cell carcinoma of the left vocal cord.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from October 1968 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the St. Petersburg, Florida (RO) of the Department of Veterans Affairs (VA) promulgated in January and September 2008.  The Veteran perfected his appeals in November 2008 and June 2009.  In August 2010, the Veteran testified before the undersigned Veterans Law Judge before a hearing at the RO.  A transcript of the hearing is included in the claims file and has been reviewed.  

The Veteran died on December [redacted], 2010.  In February 2011, the appellant, the Veteran's widow, requested that she be substituted into the Veteran's claims pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A).  In an April 2011 letter to the appellant, the RO accepted the appellant's request to act as a substitute on behalf of the Veteran for the appeal that was pending at the time of his death. 

Just prior to the Veteran's death, several issues were addressed in a May 2010 rating decision.  Notably, as the Veteran died prior to the expiration of the appeal period for these claims (one year from the decision, so May 2011), these claims were "pending" at the time of the Veteran's death; however, as the Veteran's substitute did not file a notice of disagreement with those claims within one year of the decision, they are not subject to the Board's jurisdiction now.

The Board has reviewed the entire claims file, which consists of a paper claims file and a Virtual VA electronic claims file.  As will be detailed in the Remand section below, relevant evidence has been added to the claims file since the most-recent supplemental statement of the case (SSOC) dated in January 2010.  38 C.F.R. §§19.31, 20.1304 (2012).   
The Board will not address below two claims the Veteran appealed to the Board - a claim for service connection for a dental disorder, and a claim for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. § Chapter 35.  In May 2010, service connection was awarded for a dental disorder.  Further, in an April 2011 rating decision, DEA benefits were established for the appellant.   

With respect to the claims for service connection for peripheral neuropathy, the Board recognizes that the RO reopened these previously denied claims in its decision on appeal.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claims de novo.

In the decision below, the Board will dismiss the Veteran's claim to a TDIU, and will reopen the claims to service connection for peripheral neuropathy.  The underlying service connection claims, and the issues regarding higher ratings, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 17, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal for a TDIU.        

2.  By rating decision dated in December 2003, with notice to the Veteran in January 2004, service connection was denied for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran did not appeal the decision. 

3.  Evidence received since January 2004 relates to unestablished facts necessary to substantiate the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, and raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The January 2004 rating decision denying service connection for peripheral neuropathy of the bilateral upper and lower extremities is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2004). 

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Substitution

As noted above, in February 2011, the Veteran's widow requested that she be substituted into the Veteran's appealed claims.  

The Board notes that the Director, Compensation and Pension Service issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  As the RO has determined in the first instance that the appellant is the appropriate substitute in this case, the Board will proceed.

II.  Withdrawal of the Claim for a TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by any claimant, or by his or her authorized representative.  38 C.F.R. § 20.204.  

On August 17, 2010, during the hearing before the undersigned and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal for a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.  

III.  The Claims to Reopen Service Connection

VA Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran with a claim pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As an initial matter, with regard to the issues of whether new and material evidence has been received to reopen the claims of service connection, the Veteran's claims are being granted to the extent that each will be reopened.  As such, any deficiencies with regard to VA's duties are harmless and nonprejudicial as to these issues. 

Analysis:  New and Material Evidence to Reopen 
Claims of Service Connection for Peripheral Neuropathy

In statements of record, the Veteran indicated that he developed peripheral neuropathy directly due to his exposure to herbicides while serving in the Republic of Vietnam, and secondarily due to his service-connected diabetes mellitus type 2 (diabetes).    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and who has one of the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (to include coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).  

Based on the Veteran's documented service in Vietnam from June to October 1969, the Veteran is presumed to have been exposed to herbicides during service.  Id.  In the event his claims are reopened, it must be determined whether he developed neuropathy presumptively, or directly as a result of service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for peripheral neuropathy was originally denied in a January 2004 rating decision.  In the decision, the RO based its denial on service treatment records (STRs) which were negative for peripheral neuropathy, and on VA and private treatment records which were negative for diagnoses of peripheral neuropathy.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 2004, the Veteran was advised of the decision and his appellate rights.  The Veteran did not respond with a notice of disagreement.  38 C.F.R. § 20.202.  In March 2007, the Veteran filed an application to reopen service connection for peripheral neuropathy.  Therefore, the January 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for peripheral neuropathy was received prior to the expiration of the appeal period stemming from the January 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 2004 rating decision, additional evidence consisting of VA and private treatment records, VA and private examination reports, and medical evidence associated with the Social Security Administration (SSA) has been included in the claims file.  This evidence details that the Veteran had received treatment for diagnosed peripheral neuropathy of the bilateral upper and lower extremities and diabetes.  Moreover, the Veteran had been service-connected for diabetes since March 2007.  The record also contains several lay statements from the Veteran contending that he incurred peripheral neuropathy in Vietnam, and developed the disorder due to diabetes.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  Further, it is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence reflects that the Veteran had been diagnosed with peripheral neuropathy and diabetes.  Evidence of these disorders was not of record in January 2004, and the Veteran had not been service-connected for diabetes at that time.  Further, a newly included VA treatment record states that the Veteran had been diagnosed with "neuropathy in the 1970s per EMG[.]"  

As none of this evidence was of record at the time of the January 2004 final rating decision, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for peripheral neuropathy.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for peripheral neuropathy are reopened.






	(CONTINUED ON NEXT PAGE)
ORDER

The appeal regarding entitlement to a TDIU is dismissed.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is granted.  

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.  

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is granted.  

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is granted.  


REMAND

The Board finds remand necessary for two reasons.  

First, an additional SSOC readjudicating the claims on appeal should be issued to the appellant.  Since the most-recent SSOC of record, issued in January 2010 prior to certification of the appeal to the Board, substantial medical and lay evidence has been added to the claims file, all of which is relevant to the issues on appeal.  Neither the Veteran nor the appellant has provided a waiver of Agency of Original Jurisdiction (AOJ) review of the evidence.  Rather, in a March 2010 statement from the Veteran's representative, it is indicated expressly that AOJ waiver of additional evidence would not be provided.  38 C.F.R. §§19.31, 20.1304 (2012).   

Second, medical inquiry should be conducted into the reopened claims of service connection for peripheral neuropathy in the extremities.  The Veteran underwent VA compensation examination in March 2007 which addressed his diabetes and peripheral neuropathy.  The examiner indicated in the report that the peripheral neuropathy was not a "complication" of diabetes.  However, the examiner did not provide a detailed rationale for why peripheral neuropathy was not secondary to diabetes.  Moreover, the examiner did not address whether the Veteran's peripheral neuropathy related to his service in Vietnam, or manifested in the early 1970s as he had claimed.  As such, a new review and opinion should be included in the claims file.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches").
 
While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following actions:

1.  Schedule a review of the claims file by an appropriate specialist.  Following a review of the claims file, the specialist should submit a report which includes opinions in response to the following questions.     

a.  was it at least as likely as not that the Veteran's  peripheral neuropathy was related to any in-service disease, event, or injury, to include his presumed exposure to herbicides while serving in Vietnam?  

b.  was it at least as likely as not that the Veteran's peripheral neuropathy was caused by his diabetes or was aggravated (increased in severity beyond the natural course of the disability) by diabetes?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is further reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above development has been completed, readjudicate the claims remaining on appeal - i.e., entitlement to higher initial ratings for dysphagia and dysphonia; entitlement to restoration of a 100 percent disability rating for squamous cell carcinoma of the left vocal cord from May 1, 2008 to October 20, 2009 and whether a temporary total convalescent rating under 38 C.F.R. § 4.30 was warranted during this period, and entitlement to service connection for peripheral neuropathy in the extremities.  If an issue remains denied, the appellant should be provided with a SSOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


